CULLEN, Commissioner.
This action challenges the final settlement of the estate of Margaret Ball. Judgment was entered in the Estill Circuit Court in January 1958 approving the final settlement filed in the Estill County Court in the latter part of 1957. Margaret Ball’s will was upheld by this Court during the progress of the litigation now before us. Simpson v. Sexton, Ky., 311 S.W.2d 803.
According to the final settlement, Margaret Ball’s estate amounted to $16,323.55. Disbursements amounted to $5,010.23. There was left the sum of $11,313.32 for distribution under the will. Of this amount the appellees, who were the executors, received $8,734.90, including inheritance taxes. The appellants, legal heirs of Margaret Ball, received $2,578.33. Each heir’s share was figured at % of 54, or $429.72 in the settlement. The amount of a bequest to Bertha Simpson was consumed in. the charges against the estate because she predeceased Margaret Ball without leaving''issue.
The exceptions filed by the appellants to the settlement challenged its legality because of specified irregularities. Surcharges sought were: $310 allowed a bank as discount on a note due the estate; $1,000 of the $2,500 allowed as an attorney’s fee; $300 of the $807.09 commission allowed the executors; and $850, the 'share of Bertha Simpson used as expenses. These claimed *580surcharges amount to $2,460, of which the combined interests of the appellants amount to $615 on the basis of their taking- a ¡4 share of the estate. Were all disbursements disregarded, the J4 share of the appellants would amount to $1,252.55. An accounting was sought as to a car, a TV set, a radio and other property, but no values were given.
No motion for an appeal was filed. We find no basis for the assertion in the statement of appeal that the jurisdictional amount is in excess of $2,500. The total of all the surcharges claimed is only $2,-460. The combined interests of all the appellants is only $615. Since no motion for an appeal was filed, the appeal must be dismissed. Davis v. Underwood, Ky., 283 S.W.2d 851.
Appeal dismissed.